Citation Nr: 1603933	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-15 650	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1993 to October 1995.  

This matter was inferred by the Board of Veterans' Appeals (Board) in an April 2011 decision, which arose from an appeal of a June 2007 rating decision of the Regional Office in New Orleans, Louisiana.

In September 2010, the Veteran appeared at a Travel Board hearing before the undersigned.

In April 2011, the Board denied a claim for a rating in excess of 20 percent for service-connected lumbar spine disability.  At that time, the Board also remanded the TDIU claim for due process and development.  


REMAND

The Board finds that further development of the issue of entitlement to a TDIU is necessary before a decision can be made.  Additionally, on remand, any outstanding VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2015).

The Board finds that it is unclear whether the Veteran's service-connected disabilities prevent him from being able to secure and follow a substantially gainful occupation for two reasons.  See 38 C.F.R. § 4.16 (2015).  First, it appears that the Veteran's employment and earnings history may have changed throughout the course of this appeal.  Compare June 2011 VA Form 21-8940 with February 2014 statement.  Second, the medical opinions of record indicate that the Veteran's service-connected disabilities impact his ability to work; however, the extent of the impact is unclear.  See, e.g., April 2013 VA examination report.  Accordingly, the Veteran's claim for entitlement to a TDIU is remanded for a new VA examination and also to allow the Veteran to submit an updated VA Form 21-8940.

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Ask the Veteran to complete and return an updated VA Form 21-8940.

3.  Schedule the Veteran for a VA examination by an appropriate medical or vocational rehabilitation professional to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file must be reviewed in conjunction with the examination.

The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to the effect of the Veteran's service-connected disabilities, either alone or in combination, on his ability to secure or follow substantially gainful employment consistent with his education and occupational experience.  

The opinion should include an evaluation of the limitations and restrictions imposed by the Veteran's service-connected disabilities on work activities such as interacting with customers/coworkers, using technology, and other routine work activities like sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six-to-eight hours per day.

The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.  All pertinent evidence must be considered and discussed, including the Veteran's lay statements.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

